Case 8:19-cv-00878-JLS-DFM Document 60 Filed 09/13/19 Page 1 of 1 Page ID #:1237
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No.        SACV 19-00878-JLS-DFM                                      Date: September 13, 2019
  Title           Straumann USA, LLC v. TruAbutment, Inc.




  Present: The Honorable: JOSEPHINE L. STATON, United States District Judge


                     Terry Guerrero                                    Deborah Parker
                      Deputy Clerk                                 Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Peter Gimino                                      David Kowalski
                 Andrew Dallman                                        Roger Chin


  Proceedings: Hearing re Motion for Preliminary Injunction [4]; Defendant's Motion to
  Dismiss the Complaint [29]


          Hearing held. Oral arguments heard. Matters taken under submission by the Court.




                                                                                                 : 50
                                                                     Initials of Preparer




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
